DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammett (U.S. 2003/0075546) in view of Apps et al. (U.S. 5,405,042).  Hammett teaches a beverage crate 10 comprising a base 22, a pair of opposed side walls 14, 16 extending upward from side edges of the base, a pair of opposed end walls 18, 20 extend upward from end edges of the base, each of the end walls including a handle 36 extending from a first column to a second column (see figure 6), wherein the handle is spaced below uppermost edges of the first and second columns to align with tapered portions of bottles to be carried in the crate (the handle is the lower gripping surface of 36 which is spaced below the uppermost edges of the columns). Hammett teaches a beverage crate which crate can be cross-stacked on an identical crate when the identical crate is loaded with bottles, to the degree set forth in the claims.  Note that the size and shape of the bottles have not been set forth in the claims.
The base 22 includes a plurality of bottle capture recesses A-F defined by capture ribs 92 on an underside of the base. 
Hammett discloses the claimed invention except for the 3 by 5 array of recesses.  Apps et al. teaches that it is known to provide a crate with an array of containers arranged in various configurations including an arrangement for 3 rows of 5 containers (see figures 16 and 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the crate of Hammett with one less row and column in the array to form a 3 by 5 arrangement, as taught by Apps et al., in order to store 15 bottles, for transport and sale of a smaller quantity, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  As stated in the Board decision mailed August 2, 2019, “[i]n view of the teachings of Hammett and Apps it is our opinion that modifying the size, shape, and internal geometry of ribs, etc. on the top of and bottom sides of a beverage crate to achieve the claimed 3x5 array in a cross-stackable configuration entails no more than a basic understanding of arithmetic, linear measurement, geometry, and ordinary creativity” and “[a] person of ordinary skill in the art would have understood that any array of any size can be rotated ninety degrees 
Regarding claim 15, Hammett teaches a beverage crate 10 comprising a base 22, the base 22 including a plurality of bottle capture recesses defined by capture ribs A-F defined by capture ribs 92 on an underside of the base, wherein the capture ribs A-F extend alongside edges of the base outward of (radially outwardly of and surrounding) each of the plurality of bottle capture recesses, a pair of opposed side walls 14, 16 extending upward from side edges of the base, a pair of opposed end walls 18, 20 extend upward from end edges of the base, the plurality of bottle capture recesses on the base are arranged in a 3x5 array (as modified by Apps et al., above), each of the end walls including a handle 36 extending from a first column to a second column within a footprint of the crate (figure 6), wherein the handle is spaced below uppermost edges of the first and second columns (figure 6; the handle is the lower gripping surface of 36 which is spaced below the uppermost edges of the columns) to align with tapered portions of appropriately sized and shaped bottles to be carried in the crate, wherein the crate is cross-stacked on an identical crate loaded with bottles, such that bottle caps of the centrally disposed 9 bottles in the identical crate are received in a subset of the plurality (centrally disposed 9) of bottle capture recesses.
Note that the claims are drawn to the subcombination of the crate, and not the combination of the crate and bottles.
Regarding claim 16, the capture ribs also extend along the side edges of the base outward of the plurality of bottle capture recesses (these capture ribs are considered to be the three parallel ribs extending from the capture recesses, as shown in figure 9).
Regarding claim 17, a subset of the plurality of bottle capture recesses are formed along one of the side edges of the base, and wherein the capture ribs also extend along the side edges of the base .

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammett (U.S. 2003/0075546) in view of Apps et al. (U.S. 5,405,042), as applied to claim 1 above, and further in view of Kazimier (U.S. 3,106,308).  The modified invention of Hammett discloses the claimed invention except for the bottles loaded in the crate having a reduced diameter middles portion which aligns with the handle recess.  Kazimier teaches that it is known to provide a bottle crate with a handle that aligns with the reduced diameter of the bottles therein (see figure 2 and element 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified crate of Hammett with bottles having a reduced diameter which aligns with the handles, as taught by Kazimier, in order to store and transport bottles having a classic, well known shape.
Regarding claim 18, the handles 36 are positioned at outer portions of the first columns and the second columns, and wherein the first column and second column at each end wall is capable of abutting one of the plurality of bottles, if the bottle tilts within the crate.
Regarding claim 19, the handles are positioned at outer portions of the first columns and the second columns, and wherein the first column and second column at each end wall abuts one of the plurality of bottles, if the bottle tilts within the crate.

Claims 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hammett (U.S. 2003/0075546) in view of Apps et al. (U.S. 5,405,042), as applied to claims 1 and 11 above, and further in view of Hassell (U.S. 8,109,408).  Hammett discloses the claimed invention except for the bottles loaded in the crate which abut the first and second columns.  Hassell teaches that it is known to provide a bottle crate with bottles that abut the first and second columns (see figure 9).  It would have been .

Regarding claim 21, the plurality of bottle capture recesses on the base are arranged in exactly three rows (figure 4 of Hammett, and as modified by Apps et al.) with exactly three bottle capture recesses arranged adjacent each end wall.

Regarding claim 22, the beverage crate is configured such that a first plurality of identical beverage crates, including the beverage crate, could be cross-stacked on a second plurality of beverage crates loaded with bottles, wherein the second plurality of beverage crates are identical to the beverage crate (the crate of Hammett is capable of being cross stacked with another identical crate).

Regarding claim 23, an uppermost surface of each of the handles is spaced below uppermost edges of the first column and the second column (the handle is the downwardly facing surface of 36).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE NON-FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736